ORDER
Ridgway, Judge:
Upon consideration of Defendant’s motion for remand, Plaintiffs’ consent thereto, and the Court’s September 16,1998 conference call with the parties, it is hereby
Ordered that this action is remanded to the Department of Labor to conduct a further investigation and to make a redetermination as to whether petitioners are eligible for certification for worker adjustment assistance benefits; and it is further
Ordered that Defendant shall prepare a proposed consent Judicial Protective Order (covering both the existing administrative record as well as the supplemental record to be filed in the future) to be filed and served so as to be in the hands of the Court no later than September 29, 1998; and it is further
Ordered that the existing administrative record (including both public and confidential portions) shall be filed with the Court and served so as to be in the hands of Plaintiffs (or Plaintiffs’ counsel, if applicable) no later than October 1, 1998; and it is further
Ordered that, based on their review of the existing administrative record, Plaintiffs shall advise Defendant of:
(1) any information not already in the administrative record which Plaintiffs believe should be considered by Defendant in making its redetermination, and
(6) any information already in the administrative record which Plaintiffs believe was not adequately considered by Defendant in making its determination,
such comments (if any) to be sent no later than October 9,1998, via two-day U.S. Priority Mail to:
Marilyn W Zola, Esq.
Office of the Solicitor
U.S. Department of Labor
200 Constitution Avenue, N.W
Room N-2101
Washington, D.C. 20210
and it is further
Ordered that the redetermination and the supplemental administrative record (including both public and confidential portions) shall be filed and served so as to be in the hands of the Court and Plaintiffs or their counsel, as appropriate, no later than October 26,1998; and it is further
*941Ordered that Defendant shall initiate a conference call of the parties and the Court, to be held at 1:30 p.m. Eastern Time on November 3, 1998, at which time Plaintiffs shall advise whether or not they are satisfied with the Department of Labor’s redetermination and, if not, an expedited briefing schedule will be established by the Court.